ADVISORY ACTION
Applicant’s arguments filed March 12, 2021 have been fully considered but have not been found to be persuasive. 
1.	Applicant argues, on page 9 of the remarks dated March 12, 2021, that the term ‘paint’ is not used by GB 1,023,932, and that a paint is not disclosed.
However, the insulation taught by GB 1,023,932 is a liquid that is poured around the pipe, as stated on page 1, lines 49 – 60, and is therefore a coating. Furthermore, the coating, like any other liquid bitumen, is alternatively capable of application by brush, and is therefore a paint.
Applicant also argues, on page 10, that GB 1,023,932 teaches a concrete composition on page 1, lines 24 – 49 and 61 – 67, and that a concrete is not a paint.
However, the disclosure of concrete is only in page 1, lines 12 – 37, which is a disclosure of what is known about previous inventions, and the term ‘concrete’ is not used in lines 61 – 67. Furthermore, it is disclosed in lines 49 – 60 that the invention of GB 1,023,932 comprises bitumen and a filler, for example limestone, and heat – insulating additives, ‘for example expanded clays or expanded shales.’ The invention is therefore not limited to a concrete composition.
Applicant also argues on page 10 that the phrase ‘the bituminous encasement substance’  on page 1, lines 38 – 40  refers to the ‘concrete composition’ comprising bitumen taught on page 1, lines 24 – 30. 
However, the phrase ‘concrete composition’ would have been used again instead of the phrase ‘the bituminous encasement substance’  if the intent was to refer to the ‘concrete composition.’ The phrase ‘the bituminous encasement substance,’ which is used for the first time        
Applicant also argues, on page 11, that the definition of ‘concrete’ is a material made by mixing cement with aggregates, and that the definition of ‘cement’ is any of various calcined mixtures of clay and limestone.
However, the ‘bituminous encasement substance’ taught by GB 1,023,932 is not calcined, because the term ‘calcined’ is not used. It is also not a mixture of clay and limestone, because the phrase ‘expanded clays’ or expanded shales’ means that clay is not required in the substance.
Applicant also argues on page 11 that a former definition of ‘bitumen’ is an asphalt used as cement.
However, because the definition is former, it is not a current definition.
 Applicant also argues, on page 13, that Sundae is non – analogous art because Sundae relates to medical treatments.
However, Sundae is cited only to provide evidence that sea salts are made up of corrosive chemicals.

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782